DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the filing of the response to the application filed on 11/04/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
2.	Claims 1-13 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding independent claim 1, Black et al (US 2017/0069973 A1) was the closest prior art of record, Black et al (US 2017/0069973 A1) discloses system and methods for optimizing the tuning of impedance elements associate with sub-wavelength antenna elements to attain target radiation and/or field patterns, however the prior art of record does not discloses the specific configuration of the claimed power transmitting method of a wireless communication system including a metasurface comprising N cells where N is an integer, the method comprising: transmitting, by a power supply device, power to a target device through the metasurface; estimating, by the metasurface, a channel between the metasurface and the target device based on the power received by the target device and a property matrix with a magnitude of (N + 1) x (N + 1); adjusting, by the metasurface, a phase of each cell of the N cells based on the estimated channel; and reflecting, by the metasurface, the power transmitted from the power supply device to the target device using the adjusted phase of each cell of the N cells, wherein the property matrix includes information indicating whether each cell of the N cells is turned on and information about a bias value of the wireless communication system, as currently claimed in the particular method arrangement in combination with limitations from the rest of the claim.
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 2-6, which depends on claim 1, these claims are allowable for at least the same reasons given for claim 1.
Regarding independent claim 7, Black et al (US 2017/0069973 A1) was the closest prior art of record, Black et al (US 2017/0069973 A1) discloses system and methods for optimizing the tuning of impedance elements associate with sub-wavelength antenna elements to attain target radiation and/or field patterns, however the prior art of record does not discloses the specific configuration of the claimed wireless communication system for power transmission, comprising: a power supply device configured to transmit power; a target device configured to receive the power transmitted; and a metasurface, comprising N cells where N is an integer, configured to reflect the power received from the power supply device to the target device, estimate a channel between the metasurface and the target device based on the power received by the target device and a property matrix with a magnitude of (N + 1) x (N + 1), adjust a phase of each cell based on the estimated channel, and reflect the power transmitted from the power supply device to the target device using the adjusted phase of each cell of the N cells, wherein the property matrix includes information indicating whether each cell of the N cells is turned on and information about a bias value of the wireless communication system, as currently claimed in the particular structure arrangement in combination with limitations from the rest of the claim.
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 8-13 which depends on claim 7, these claims are allowable for at least the same reasons given for claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Urzhumov et al (US 2019/0140350 A1) discloses phase shifter in which has a network of tunable impedance elements. A controller is coupled to the network of tunable impedance elements and is provided to receive a phase shift input value. The controller determines a corresponding tuning voltage to be supplied to each tunable impedance element of the network of tunable impedance elements based on the phase shift input value. The network of tunable impedance element is provided to shift a phase of an input signal based on tuning voltages supplied to the network of tunable impedance elements by the controller, however does not discloses the claimed structure and method arrangement.
Arnitz et al (US 2019/0089055 A1) discloses the antenna system in which has multiple antenna elements. A feed is used to convey an electromagnetic (EM) signal. A tunable port network is coupling the feed to multiple antenna elements. The tunable port network comprises of tunable impedance elements that has a nonlinear response to impedance tuning. The tunable impedance elements can be numerically approximated by nonlinear impedance-tuning parameter curves. Multiple control inputs is used to nonlinearly vary impedance values of the tunable impedance elements with nonlinear responses to impedance tuning to allow for selection of each distinct impedance patterns of the tunable port network. The distinct impedance patterns of the tunable port network correspond to distinct field patterns attainable by the antenna system. The distinct field patterns attainable is a function of the control inputs and the cumulative of selectable nonlinear coefficients associated with multiple tunable impedance elements, however does not discloses the claimed structure and method arrangement.
Urzhumov (US 2018/0321375 A1) discloses the system comprises electromagnetic (EM) detectors and a tunable coding aperture. Several voxels are provided to scatter electromagnetic radiation traveling from voxels towards electromagnetic detectors. The tunable coding aperture comprising electromagnetic scattering elements are spaced less than or equal to half wavelength intervals that are half of an operational wavelength of detectors. The tunable inputs are coupled to scattering elements and to adjust a coding matrix of the tunable coding aperture responsive to adjustments of controls applied to tunable inputs. A control circuitry comprising a controller is coupled to the tunable inputs. The electromagnetic fields at each voxels in portion as function of electromagnetic fields detected at electromagnetic detectors responsive to each of different permutations of controls being applied to the tunable inputs of the tunable coding aperture is determined, however does not discloses the claimed structure and method arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.				/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836